Wright, J.
We again deal with the scope and interpretation of the uninsured motorist provisions of a standard automobile insurance policy. R.C. 3937.18(A)(1) requires that every automobile liability carrier offer its customers uninsured motorist coverage. As this court has consistently stated, the public policy underlying R.C. 3937.18 is “ ‘to protect persons *197injured in automobile accidents from losses which, because of the tortfeasor’s lack of liability coverage, would otherwise go uncompensated.’ ” Hedrick v. Motorists Mut. Ins. Co. (1986), 22 Ohio St. 3d 42, 45, 22 OBR 63, 66, 488 N.E. 2d 840, 843 (quoting Abate v. Pioneer Mut. Cas. Co. [1970], 22 Ohio St. 2d 161, 165, 51 O.O. 2d 229, 231, 258 N.E. 2d 429, 432); Ady v. West American Ins. Co. (1982), 69 Ohio St. 2d 593, 595, 23 O.O. 3d 495, 496, 433 N.E. 2d 547, 548.
In the instant case a jury determined it was the negligence of Billie Ray Payne and no other person which was the sole proximate cause of Watson’s injuries. It is undisputed that there was no finding of joint liability as between Billie Payne and any other person, specifically the Gibsons. Likewise, it is undisputed that the tortfeasor in this case, Billie Payne, did have liability insurance, albeit inadequate, to fund the damage award resulting from his negligence. Although the Watsons have received the limits of Carlos Payne’s policy coverage with State Farm, they nevertheless seek to recover under the uninsured motorist provisions of their own policies with Grange Mutual on the theory that the sedan being towed by Payne was “uninsured.”
As the court of appeals stressed, the policies at issue contain the standard clause dealing with uninsured motorist coverage, and although the policies allude to accidents arising from the ownership, maintenance or use of the uninsured automobile, the endorsement clearly is directed toward the uninsured motorist. The coverage’s clear focus is on the operator, not the vehicle. It is axiomatic that drivers cause accidents, not inanimate vehicles. The purpose of the uninsured motorist statute is not to provide coverage for an uninsured vehicle but rather to afford the insured additional protection in the event of an accident. This form of coverage protects against losses caused by a limited group of tortfeasors. See Motorists Mut. Ins. Co. v. Tomanski (1971), 27 Ohio St. 2d 222, 224, 56 O.O. 2d 133, 134, 271 N.E. 2d 924, 925 (quoting Horne v. Superior Life Ins. Co. [1962], 203 Va. 282, 285, 123 S.E. 2d 401, 404, and Hein v. Nationwide Mut. Ins. Co. [1965], 106 N.H. 378, 381, 213 A. 2d 197, 199).
With this public policy in mind we must determine the dispositive issue in this case, i.e., whether an insurer providing uninsured motorist protection must provide coverage when the insured collides with another insured motorist who happens to be towing an uninsured vehicle. This is clearly a case of first impression in Ohio, and as far as we can detect, the issue has been resolved in no other jurisdiction. In analyzing this problem we think it instructive to identify what is not at issue.
Appellants cite several cases from various jurisdictions to support their proposition that the towing of a motor vehicle arises out of the “ownership, maintenance or use” of the vehicle. See, e.g., American Fire & Cas. Co. v. Allstate Ins. Co. (C.A. 4, 1954), 214 F. 2d 523; Hartford Acc. & Indemn. Co. v. Travelers Ins. Co. (1979), 167 N.J. Super. 335, 400 A. 2d 862; Dairyland Ins. Co. v. Drum (1977), 193 Colo. 519, 568 P. 2d 459. However, in each of these cited cases that involved a towed vehicle, the vehicle was insured and the dispute centered on whether the insurer of the towed vehicle was obligated to provide coverage.3 If the towed sedan in the instant case were *198insured and the issue were whether that insurer was obligated to provide coverage, then we might find these cases persuasive. However, because the issue here is whether an insurer providing uninsured motorist protection must provide coverage, the cases cited by appellants are inapposite.
The facts in this case also differ from the situation presented in Tomanski, where we held that an individual injured as a result of the concurrent negligence of an insured and an uninsured motorist was entitled to coverage under the uninsured motorist provisions of his policy. Tomanski, supra, at syllabus. Here, a jury concluded that the accident resulted solely from Billie Payne’s negligent operation of the pickup truck. Since the Gibsons were not found concurrently negligent, there is no uninsured tortfeasor on whom to base uninsured motorist protection under Tomanski, as we decline the suggestion that the towed sedan itself was an uninsured tortfeasor.
While there is no question that R.C. 3937.18 should be liberally construed, it must be construed “to effectuate the legislative purpose that coverage be provided to persons injured through the acts of uninsured motorists.” Curran v. State Automobile Mut. Ins. Co. (1971), 25 Ohio St. 2d 33, 38, 54 O.O. 2d 166, 169, 266 N.E. 2d 566, 569. The statute was designed to provide protection against the negligence of individuals, not inert machines. We must agree with the court of appeals that Billie Payne was covered under a liability policy issued by State Farm. The fact that Billie Payne was towing a vehicle did not in any way alter his status as an insured motorist, and thus there being no uninsured tortfeasor, the Watsons are not entitled to uninsured motorist coverage.
Accordingly, we find as a matter of law that the uninsured motorist coverage provisions of the Grange Mutual policies are not applicable to the facts of this case. Therefore, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., Holmes and H. Brown, JJ., concur.
Sweeney, Locher and Douglas, JJ., dissent.

 This same issue was presented in Hall v. United States Fid. & Guar. Co. (1957), *198107 Ohio App. 13, 7 O.O. 2d 344, 155 N.E. 2d 462, relied on by the trial court below. In Hall, the claimant was injured when he was squeezed between a stalled jeep and an automobile to which he was waiting to attach a tow line. The participants had intended to start the jeep by towing it with the automobile. The court held, inter alia, that the jeep’s insurer was obligated to defend and provide coverage because the claimant’s injuries arose from the “use” of the jeep under the terms of the policy.